DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

2019 PEG Analysis
Step 1:  Are the claims directed to a statutory category (e.g., a process, machine, etc.)
Claims 1-7 are directed to an apparatus.  

Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature or natural phenomenon? 
	Yes, the claims recite an abstract idea.  The following specific limitations in the claims under examination recite an abstract idea:  
Compares game data to data stored to identify plays with a chance of success (e.g., claim 1) 
	The above listed identified limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG: 
Mental Processes: concepts preformed in the human mind (including on observation, evaluation, judgement, opinion).  
Certain Methods of Organizing Human Activity: managing personal behavior or relationships or interactions or relationships of interaction between people (including social activities, teaching, and following rules or instructions). 

Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application? 
	Overall, the following additional claim limitations appear to merely implement the abstract idea, add insignificant extra-solution activity to the judicial exception, or generally link the judicial exception to a particular environment or field of use, as outlined below: 
Receiving data (claim 1, insignificant extra-solution activity); 
Storing data (claims 1, insignificant extra-solution activity);
Presenting the plays and the chance of success (claims 1, insignificant extra-solution activity);
Claims 2-7 include additional limitations that are similar those limited above for claims 1 (e.g., accepting input, storing, presenting: insignificant extra-solution activity) and defining unit contents to a particular field (sports). 


Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
	With regard to claims 1-7, the claims as a whole do not amount to significantly more than the exception itself.   The above listed additional claim limitations display, receive (gather), and notify in a well-understood, routine, and conventional way.  Further, the computer hardware of claim 1 (e.g., a computing device; storage device) are well-understood, routine, and conventional in the art.  Therefore, claims 1-7 are not patent eligible under 101. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-7 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Application Publication No. 2008/0140233 to Seacat.
 	With regard to claim 1, Seacat discloses system for analyzing and modelling gameplay (e.g. see Fig. 2), comprising: a computing device (e.g., see Fig. 1); a storage device communicatively coupled to the computing device (e.g., see Fig. 1, see also paragraph 17); wherein the computing device receives data, the data comprising at least one of situational data, player data (e.g., see at least paragraph 15), play data, and opposing team data; wherein the storage device stores data from one or more previously occurred events; wherein the computing device compares the game data of a current game (e.g., see Fig. 2, step 202) to data stored in the storage device from one or more previously occurred events (e.g., see at least paragraph 20; see also Fig. 2, steps 206-210)  to identify one or more plays with a chance of success (e.g., see Fig. 2, step 212; see also paragraph 17); wherein the system presents one or more plays and the chance of success associated with each play (e.g., see paragraphs 7, 19, and 31);
	[claim 2] wherein the player data, play data, statistics, and reports include data from one or more previous games (e.g., see Fig. 2, steps 206-210, the data from previous games being used to determine the chances of success associated with each of the one or more plays; wherein the data related to the game is used to determine a next play which will be have a chance of success (e.g., see at least paragraphs 17 to 19); 
	[claim 3] wherein the play data comprises at least one of formation, play effectiveness, type of play, and players involved in the play (e.g., see at least paragraphs 17 to 19); 
	[claim 4] further comprising a network link communicatively coupled to a plurality of user devices; and an input device that accepts input from a user and stores the input to the storage device (e.g., see at least paragraph 15, network 110); 
	[claim 5] wherein after the current game ends, the game data relating to the current game is stored into the storage device along with the game data relating to one or more previous games (e.g., see at least paragraphs 17 to 19);	
[claim 6] further comprising a play goal relating to a play, wherein the play effectiveness is determined by comparing the play goal to a result of the play (e.g., see at least paragraphs 17 to 19); and
	[claim 7] further comprising a playbook stored on the storage device, wherein the system sorts the plays contained within the playbook and presents the plays which are preferred for a specific game play, wherein the plays which are preferred for the specific game plan are determined to be effective based on the tendencies of the opponent (e.g., see at least paragraphs 17 to 19).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication No. 2009/0137298 to Bedingfield discloses a collaborative virtual coaching.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached at 571-270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James S. McClellan/Primary Examiner, Art Unit 3715